CORNELL, J.
The claim for alimony in the above entitled cause is withdrawn.
From the evidence offered, it appears certain that the objects of the marital relation between the parties here are destroyed beyond hope of rehabilitation.
. Observation of the plaintiff on the stand left doubt in the mind of the court, however, whether all this was wholly the fault of the defendant or that of the plaintiff — if not, in fact, that of both.
*195However, no defense has been interposed so that the court is required to accept plaintiff’s version of the events which accounts for the debacle, especially as defendant while rep' resented at the trial by counsel, made no effort to destroy or modify its purport.
Under the circumstances a decree may enter in the plain' tiff’s favor.